         Case 1:18-cr-00143-JGK Document 109 Filed 04/17/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA                                                              ORDER

                v.                                                            18 Cr. 143 (JGK)

WENDELL MITCHELL,

                      Defendant.


       Upon the application of defendant Wendell Mitchell, pursuant to 18 U.S.C. § 3582(c) for

a modification of his sentence in light of the current COVID-19 pandemic (Dkt. 103), and the

Government’s response thereto (Dkt. 105), the Court directed the parties to submit a proposed

order of immediate release subject to the appropriate conditions (Dkt. 106). With respect to the

defendant’s conditions, including a period of home confinement, and after consultation with the

parties and with the Probation Department, IT IS HEREBY ORDERED THAT:

       1. The defendant shall serve the first month of supervised release on home incarceration

and reside at the residence in Hemstead, Long Island, New York, which was referenced in the

defendant’s motion (Dkt. 103), or at a residence approved by the Probation Department. The

defendant shall be permitted to leave only for medical appointments and visits with counsel, or as

otherwise authorized in advance by the Probation Department. These conditions will be enforced

by GPS monitoring.

       2. In light of the COVID-19 pandemic, for the first 14 days following the defendant’s

release from custody, the defendant shall self-quarantine at the residence in Hemstead, Long

Island, New York, which was referenced in the defendant’s motion (Dkt. 103). The defendant

shall not leave the residence except as authorized in advance by the Probation Department on a

showing of medical need.
Case 1:18-cr-00143-JGK Document 109 Filed 04/17/20 Page 2 of 2
